Citation Nr: 0906629	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-07 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sleep disorder.

4.  Entitlement to a compensable rating for sinusitis.

5.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for a hiatal hernia 
with gastroesophageal reflux disease, currently rated as 30 
percent disabling.

7.  Entitlement to a compensable rating for non-restorable 
dentition.

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2003 and January 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for non-restorable 
dentition and sinusitis; denied the veteran's claims for 
service connection for fatigue, a skin condition, a sleep 
disorder, and a TDIU rating on the merits; increased the 
rating for the veteran's service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD), from 10 to 30 percent 
disabling, effective March 22, 2002; and denied an increased 
rating for the veteran's service-connected headache disorder.  
The Board remanded the claims for additional development in 
October 2006.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

Additional development is needed prior to further disposition 
of the claims.

The law requires, at a minimum, that VA notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  38 U.S.C.A. § 5103(a) 
(West 2002).  Furthermore, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO has provided 
the veteran numerous notice letters.  However, those notice 
letters did not specifically notify the veteran that he 
should provide evidence of the effect that his worsening 
headaches and gastrointestinal disabilities had on his 
employment and daily life (such as a specific measure or 
test).  The letters also did not notify the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
notice.  

Next, with respect to the veteran's claim of entitlement to a 
TDIU rating, the record reflects that the veteran applied for 
vocational rehabilitation benefits, which were denied.  The 
veteran's vocational rehabilitation folder has not been 
associated with the claims file.  As the records associated 
with his claim for vocational rehabilitation benefits may 
include evidence pertinent to his TDIU claim, such records 
should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Records from the Social Security Administration (SSA) are 
also outstanding.  The record reflects that subsequent to the 
November 2006 Board remand, the veteran was awarded 
disability benefits by SSA, effective July 2007.  Because the 
decision and the records upon which this grant of benefits 
was based are not included in the claims folder, these should 
be obtained on remand.

Next, in October 2006, the Board instructed the RO to develop 
the veteran's newly raised application to reopen his 
previously denied claim of entitlement to muscle and joint 
problems.  On remand, the RO failed to adjudicate the newly 
raised claim, as instructed by the Board.  The claim for a 
TDIU rating is inextricably intertwined with the pending 
application to reopen the claim for service connection for 
muscle and joint problems.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Because the 
claim for a TDIU rating may not be adjudicated until the 
pending application to reopen the claim for service 
connection for muscle and joint problems, the claim must 
again be remanded for adjudication of the pending claim.  
Stegall v. West, 11 Vet. App. 268 (1998).

Lastly, the most recent VA records in the claims file are 
dated in May 2006.  Because the veteran has indicated that he 
has continued to receive regular treatment for his 
disabilities since that time, the Board finds that there are 
additional VA treatment records pertinent to these claims 
that are outstanding.  Because these may include records that 
are pertinent to the veteran's claims, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claims for increased ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of his headaches and 
gastrointestinal disabilities and the 
effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
ratings under the applicable Diagnostic 
Codes for rating headaches and for a 
hiatal hernia with gastroesophageal 
reflux disease.  Also advise the veteran 
that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation, to 
include competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disabilities.

2.  Obtain and associate with the 
claims file records from the VAMC in 
Tampa, Florida, dated from May 2006 to 
the present.  If any of the records are 
no longer on file, request them from 
the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and a negative 
response must be provided if the 
records are not available.

3.  Obtain the records related to the 
veteran's application for vocational 
rehabilitation benefits and associate 
any vocational rehabilitation folder 
with the claims folder.  All efforts to 
obtain VA records should be fully 
documented, and a negative response 
must be provided if the records are not 
available.

4.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administrative 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
was based.

5.  After the above records have been 
associated with the claims file, 
adjudicate the application the reopen 
the previously denied claim of 
entitlement to service connection for 
muscle and joint problems.  

6.  Then, after ensuring that the above 
development has been completed, 
readjudicate the remaining claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the time 
opportunity for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

